Mr. Presiding Justice Smith delivered the opinion of the court. A motion was made by appellee and reserved to the hearing, to dismiss this appeal upon the ground that the decree appealed from 'is interlocutory, and that the abstracts and briefs of appellants were not filed in accordance with the statute and rules of court governing appeals from interlocutory orders and decrees. Prom authorities cited in support of the motion decrees of interpleader such as was entered in this case seem to be regarded in Maryland and other jurisdictions as interlocutory. But we regard it as settled in this State in Morrill v. Manhattan Life Ins. Co., 183 Ill., 260, and Platte Valley Bank v. National Live Stock Bank, 155 Ill., 250, that decrees of interpleader of the character of the decree in this case are so far final that appeals may be prosecuted from them in the same manner as from final decrees. In Cogswell v. Armstrong, 77 Ill., 139, it was held that where a party has a fund in his hands and files a bill of interpleader against two or more claimants of the fund, he will have no right to enter into a contest for a portion of the fund as belonging to himself; and in such a bill if one of the defendants fails to interplead and set up his claim to the fund but is defaulted, the default will amount to a confession that he has no claim to the money, citing Badeau v. Rogers, 2 Paige, 209. The decree in this case adjudges that the bill of interpleader was properly filed, dismisses the complainant, appellee, out of court with its costs as having no further interest in the controversy, and adjudges that the bill be taken as confessed as to appellants. It is therefore a final decree as to appellants and as to appellee, Fort Dearborn ¡National Bank, regarding the fund in controversy. The motion to dismiss the appeal therefore must be denied. It is contended by appellants that the court erred in overruling their demurrer to the bill. We do not agree with this contention. According to the averments of the bill Rein claimed the whole fund brought into court by appellee. Appellants likewise claimed the whole fund. The several banks, defendants, also claim portions of the money. Appellants could maintain an action for the money against appellee, Fort Dearborn National Bank, if their theory of the case be true in fact. First National Bank v. Pease, 168 Ill., 40; Talbot v. Bank of Rochester, 1 Hill, 295; Buckley v. The Second National Bank, 35 N. J. L., 400; Shaffer v. McKee, 19 Ohio, 526; 1 Morse on Banking (4th Ed.), Sec. 248. If the endorsements of the checks were authorized by appellants, Rein can maintain an action against the bank for the money, for the bank would have no right, on that theory, to charge the amounts of the checks back to Rein. And so upon the theory that the endorsements were unauthorized or forgeries each of the banks named as defendants in the bill might sue the Fort Dearborn ¡National Bank for the amounts collected from them respectively upon the faith of the endorsements. We think, therefore, that the facts set out in the bill disclose a situation in which a bill of interpleader may be filed properly and that appellants’ demurrer was properly overruled. Pomeroy’s Equity Jurisprudence, vol. 3, see. 1220; Platte Valley Bank v. National Live Stock Bank, 155 Ill., 250; Crane v. McDonald, 118 N. Y., 648. This disposes of all questions argued by appellants which they are entitled to raise or complain of on this record. They have urged in their briefs that the court erred in entering the decree without having acquired jurisdiction over the defendant Charles Bein. That is a question in which appellants have no interest. As we have seen, appellants, by failing to interplead and suffering the bill to be taken as confessed against them, have confessed on the record that they have no interest in the fund. Cogswell v. Armstrong supra. Having no interest in the fund they cannot complain of errors in the proceedings as to Bein. That is Bern’s concern, not appellants’. Bein has assigned no cross errors upon the record and is making no complaint here. Until he or some other person interested in the fund brings that question before the court it is not here for our decision and we now express no opinion upon the point. For the same reasons appellants cannot raise any question as to the allowance of solicitors’ fees to complainant’s solicitors out of the fund, or as to the sufficiency of the findings of the decree. The decree is affirmed. Affirmed.